United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3196
                                   ___________

Thomas Holt,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Michael Bowersox,                       *
                                        *         [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                          Submitted: June 25, 2003

                               Filed: July 1, 2003
                                    ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Thomas Holt appeals the district court’s1 order denying his 28 U.S.C. § 2254
petition. Following our careful review, we agree with the district court that Mr. Holt
failed to establish in this habeas proceeding that he was incompetent and his plea was
involuntary in January 1987 when he pleaded guilty to murder. See Drope v.
Missouri, 420 U.S. 162, 172 (1975) (test for mental competency to stand trial); Shafer


      ¹The Honorable Lawrence O. Davis, United States Magistrate Judge for the
Eastern District of Missouri, now retired, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).
v. Bowersox, Nos. 01-3685, 02-1361, 2003 WL 21212091, **7-14 (8th Cir. May 27,
2003) (habeas standard of review; analysis for determining guilty plea’s validity);
Reynolds v. Norris, 86 F.3d 796, 800-01 (8th Cir. 1996) (due process requirements;
burden on petitioner). We reach this conclusion notwithstanding the retrospective
opinion of a forensic psychologist stated in a November 2000 report, the July 2001
acknowledgment by one of the two mental health professionals who found Mr. Holt
competent in 1986 that he had made an incorrect diagnosis as to the nature of
Mr. Holt’s mental illness, and the treatment notes of prison mental health
professionals. See Weisberg v. Minnesota, 29 F.3d 1271, 1278 (8th Cir. 1994)
(retrospective determinations of defendant’s competency to plead guilty strongly
disfavored), cert. denied, 513 U.S. 1126 (1995).

      Accordingly, we deny Mr. Holt’s pro se motion to dismiss this appeal, and we
affirm the judgment of the district court denying habeas relief.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-